Citation Nr: 1010338	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  08-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right leg 
condition, claimed as light numbness, to include as secondary 
to service-connected disc disease of the cervical spine.  

2.  Whether the Veteran's compensation payments were properly 
discontinued  effective September 7, 2004, due to his return 
to active duty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1983 to 
July 1986, November 2002 to October 2003, and from September 
2004 to September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination and a 
June 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In December 2009 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  


REMAND

The Veteran seeks service connection for a right leg 
disability.  In addition, the Veteran filed a notice of 
disagreement with the RO's determination of December 2005 
that his compensation payments must be discontinued based on 
his return to active duty.  

As noted above, the Veteran has three periods of active duty; 
however, service treatment records (STRs) have only been 
obtained for the first period of active duty.  In addition, 
the Veteran also submitted copies of partial STRs from dating 
from April to September 2003, his second period of active 
duty.  While the RO attempted to obtain additional STRs, 
without success, in October 2003, it is noted that the 
Veteran has been a member of a Reserve unit for a number of 
years.  On remand, the RO should clarify with the Veteran 
which Reserve units he has served with and then attempt to 
verify his periods of active duty for training and inactive 
duty for training and attempt to obtain STRs from the 
appropriate locations.  

During a December 2009 Board hearing, the Veteran testified 
that he experienced numbness in his legs two to three times a 
week.  He also testified that he was seeking treatment from a 
private physician.  The RO should attempt to obtain those 
records on remand.

In addition to the foregoing, the Veteran has disagreed with 
the RO's December 2005 notification letter which determined 
that the Veteran was overpaid benefits during his period of 
active duty commencing on September 7, 2004.  In January 
2006, the Veteran submitted a letter concerning the 
determination the RO made to discontinue compensation 
payments from September 7, 2004, and submitted with it the 
notice of appellate rights that the RO had provided to him.  
This submission serves as a notice of disagreement as to the 
December 2005 notice of withholding benefits.  If a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  Since the Veteran has filed a notice of 
disagreement with regard to the notice of withholding 
benefits, a statement of the case must be issued on remand 
pursuant to 38 CFR § 19.29.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Issue the Veteran a statement of 
the case for the issue of whether his 
benefits were properly discontinued 
effective September 7, 2004.  The 
Veteran must be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal.  
See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b) (2009).  If a timely 
substantive appeal is filed with 
respect to this issue, the case must be 
returned to the Board for further 
appellate consideration of this issue.

2.  The RO should contact the Veteran 
in order to have him identify the 
Reserve unit(s) he served with and the 
complete dates of Reserve service.

3.  Thereafter, verify his periods of 
active duty for training and inactive 
duty for training, and request STRs 
dating from 1986 from the appropriate 
locations, which may include the 
Veteran's Reserve unit.  All efforts 
to obtain these records should be 
detailed in the claims folder.

4.  Contact the Veteran and ask that 
he submit any private medical records 
concerning the diagnosis and etiology 
of his claimed right leg condition, or 
sufficient information along with any 
necessary authorization form, so the 
RO can attempt to obtain the records 
on his behalf.  

5.  After undertaking any further 
development deemed necessary, 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, 
the Veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance 
with 38 C.F.R. § 19.31(b)(1) and be 
given an opportunity to respond.  The 
case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

